Citation Nr: 1453058	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for scars affecting the head, face, and neck.

2.  Entitlement to an initial compensable rating for scars affecting areas other than the head, face, or neck prior to February 24, 2014.

3.  Entitlement to a compensable rating for scars affecting areas other than the head, face, or neck from February 24, 2014 to May 29, 2014.

4.  Entitlement to a rating higher than 30 percent from May 29, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1946 to November 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Illinois.

The Veteran and his spouse appeared at a hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of the hearing is in the Veteran's file.

In April 2014, the Board remanded the case for further development, which has been completed as it pertains to the issues adjudicated in this appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2014, the RO granted a 30 percent rating for the scars affecting areas other than the head, face, and neck, effective May 29, 2014.

The issues of entitlement to increased ratings for scars affecting areas other than the head, face, and neck has been recharacterized to comport with the evidence of record.

The issue of entitlement to an increased rating for scars affecting the head, face, and neck is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT
 
1.  Prior to February 24 2014, the Veteran's scars affecting areas other than the head, face, or neck are not manifested by one or two scars that are unstable or painful; deep and nonlinear covering at least 6 square inches; superficial and nonlinear covering an area of 144 square inches; or causing impairment of an affected area.

2.  From February 24, 2014 to May 29, 2014, the Veteran has more than five scars affecting areas other than the head, face, or neck that are painful; however, the scars are superficial, linear, stable, and do not cause limitation of motion or impairment of an affected area.

3.  From May 29, 2014, the Veteran's scars affecting areas other than the head, face, or neck are superficial, linear, stable, and do not cause impairment of an affected area.


CONCLUSIONS OF LAW

1.  Prior to February 24, 2014, the criteria for an initial compensable disability rating for scars affecting areas other than the face, head, or neck have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7801-7805 (2008, 2013).

2.  From February 24, 2014 to May 29, 2014, the criteria for a 30 percent disability rating for scars affecting areas other than the face, head, or neck have been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7801-7805 (2008, 2013).

3.  From May 29, 2014, the criteria for a rating higher than 30 percent for scars affecting areas other than the face, head, or neck have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7801-7805 (2008, 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in 2005, 2007, 2009, 2011, 2012, 2013, and 2014; the record does not reflect that these examinations are inadequate for rating purposes.  The examination reports reflect that the VA examiners conducted comprehensive clinical examinations and recorded findings applicable to the relevant rating criteria, thereby creating a record sufficient for appellate review.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Scars Affecting Areas other than the Head, Face, or Neck

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran is service-connected for skin cancer, which he incurred, at least in part, as a result of in-service sun exposure during the period in which his Naval ship sailed in Equatorial seas.  The Veteran has undergone surgical resection of more than 100 skin cancer sites. 

The Board granted service connection for skin cancer in February 2009, and the RO effectuated the Board's service connection grant in a March 2009 rating decision, granting service connection effective from March 2005 and assigning an initial noncompensable rating for the scars affecting areas other than the head, face, and neck.  In September 2014, the RO increased the rating for these scars to 30 percent, effective from May 2014.

During the pendency of this appeal, the VA rating criteria for scars, outlined in Diagnostic Codes 7800-7805, were amended, effective October 23, 2008.  

According to the rating criteria in effect prior to October 2008, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  

A higher evaluation of 20 percent is assigned for scars, not affecting the head, face, or neck, that are deep or cause limitation of motion and cover an area exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted when scars that are deep or cause limitation of motion cover an area or areas exceeding 72 square inches (465 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  






According to the rating criteria in effect as of October 2008, burn scar(s) or scar(s) due to other causes, not affecting the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).

Diagnostic Code 7802, pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating. Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).

Diagnostic Code 7803 is omitted from the current regulations.

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Three or four scars that are unstable or painful are rated at 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that additional ratings may be awarded based on evidence of scars that are both painful and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7801-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran has scars affecting his trunk and upper extremities that result from his numerous skin cancer excisions.  However, prior to the Board's February 2014 Board hearing, the Veteran did not report that any of his scars were painful, as no such assertions are of record or recorded in the numerous VA examination reports from this time period.  While the Veteran's treating dermatologist submitted a letter in April 2013 stating that the Veteran's scars frequently cause "discomfort," this report is not tantamount to a clinical finding that the scars are painful, and during a subsequent VA examination performed in September 2013, the Veteran stated that his scars were not painful.  

Prior to the February 2014, the date of the Veteran's testimony before the undersigned, the scars affecting areas other than the Veteran's head, face, and neck were assessed are stable, superficial, and not causing any functional impairment or limitation of motion of an affected area.  Further, these scars are all assessed as linear, with the exception of an irregular (nonlinear) scar of the midline chest.

Thus, a compensable rating was not warranted for these linear scars, as the evidence did not establish that the linear scars were painful, unstable, cover an area of 144 square inches, or caused limitation of motion or functional impairment of an affected area.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008, 2013).

Likewise, prior to February 2014, the nonlinear scar of the mid-line chest was assessed as stable, nontender, and not causing any related functional impact.  Further, as this nonlinear scar was measured as approximately 18 centimeters by 2 centimeters, the scar did not cover an area of 144 square inches or more.  

Accordingly, a compensable rating for this nonlinear scar was not warranted prior to February 2014, as the evidence did not establish that the nonlinear scar was painful, unstable, covered an area of 144 square inches, or caused functional impairment of the affected area.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008, 2013).

The preponderance of the evidence is against the claim for a compensable rating prior to February 2014; there is no doubt to be resolved; a compensable rating is not warranted.  

While the Veteran's 30 percent rating has been awarded pursuant to Diagnostic Code 7804 for numerous, painful scars effective from May 2014 (the date of the VA examination performed pursuant to the Board's April 2014 remand directives), the Veteran first reported experiencing painful scars during his February 2014 Board hearing.  Specifically, the Veteran reported that his bodily scars (not affecting his head, face, or neck) were both painful and unstable.  

This February 2014 testimony represents the Veteran's first report that his scars are indeed painful, and thus this testimony is the first evidence providing a basis for awarding a compensable rating pursuant to Diagnostic Code 7804.  The Veteran, as a lay person, is competent to report experiencing pain.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Further, the Board finds the Veteran's report to be credible, as his report is confirmed by the May 2014 VA examiner's assessment of painful scars.

As the Veteran has numerous bodily scars, his February 2014 testimony that his scars are painful is sufficient to award a 30 percent rating pursuant to Diagnostic Code 7804 for five or more scars that are unstable or painful.   38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  

However, while the Veteran also testified that his scars are unstable, i.e. involve frequent loss of skin covering of his scars, scar "instability" is more of a medical term, necessitating a definition in the rating criteria.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2013).  Unlike the universally understood concept of pain, it less likely that a lay person would understand scar instability in order to accurately report related symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372.  Further, no scar instability was observed or clinically assessed during the May 2014 VA examination performed following the Veteran's February 2014 hearing testimony, thereby suggesting that the Veteran lacked the requisite expertise to accurately report experiencing scar instability.  

The Veteran lacks the competency to report experiencing unstable scars; no such scar instability has been clinically observed; and a rating higher than 30 percent may not be assigned based solely on the Veteran's statements that he has scars that are both painful and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2013).

Further, as these scars are superficial, linear, and do not cause limitation of motion or impairment of an affected area, an additional or increased rating for the period from February 2014 to May 2014 may not be awarded pursuant to any other of the potentially applicable scar rating criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008, 2013).

A 30 percent rating, but not higher, is warranted effective from February 24, 2014, the date of the Board hearing, to May 29, 2014, the current effective date of the 30 percent rating.

With regard to the rating period commencing on May 29, 2014, there is no medical or lay evidence of record suggesting a basis for an award for a higher rating.  In other words, there is no evidence of record suggesting that the Veteran's bodily scars are unstable, deep, nonlinear, or cause an impairment of an affected area. 

The preponderance of the evidence is against the claim for a rating higher than 30 percent as of May 2014; there is no doubt to be resolved; and an increased rating is not warranted.

Extraschedular Analysis

The evidence shows that the Veteran's residual scars from his service-connected skin cancer excisions result in pain and tenderness; the rating criteria considered in this case reasonably describe the Veteran's disability levels and specifically contemplate these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected scars are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  









ORDER

An initial compensable rating for scars affecting areas other than the face, head, and neck prior to February 24, 2014, is denied.

From February 24, 2014 to May 29, 2014, a 30 percent rating for scars affecting areas other than the face, head, and neck is granted.

From May 29, 2014, a rating in excess of 30 percent for scars affecting areas other than the face, head, and neck is denied.


REMAND

With regard to the Veteran's claim for an increased rating for the scars affecting his head, face, and neck, the applicable rating criteria instructs that un-retouched color photographs are to be considered when determining the appropriate rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3) (2013).  However, no such photographs were taken in conjunction with the Veteran's May 2014 VA examination, as confirmed by a July 2014 email correspondence of record.  

Accordingly, a new VA examination is required, and the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatological examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to report the location and size (length and width measured in inches or square centimeters) of each scar of the head, face, and neck due to the basal cell carcinoma. 

The examiner must identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.

The examiner must specify if any of the following characteristics of disfigurement are present and if so list each: scar is 5 or more inches in length; scar is at least 1/4 inch wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; in an area exceeding 6 square inches, the skin is either hypo- or hyper-pigmented, of abnormal texture, underlying soft tissue is missing, and/or skin is indurated and inflexible.

Un-retouched color photographs must be taken and associated with the examination report.

2.  Then, readjudicate the appeal.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


